497 S.E.2d 282 (1998)
Annie C. SWANN and Carolyn D. Smith
v.
LEN-CARE REST HOME, INC., Andrew Stewart, and Shelbia Norris.
No. 522A97.
Supreme Court of North Carolina.
April 3, 1998.
The Lee Law Firm, P.A. by C. Leon Lee, II, Fayetteville, for plaintiff-appellee Swann.
Wishart, Norris, Henninger & Pittman, P.A. by Jim H. Joyner, Jr., Burlington, for defendants-appellants.
PER CURIAM.
For the reasons stated in the dissenting opinion by Judge John C. Martin, Swann v. Len-Care Rest Home, 127 N.C.App. 471, 475-76, 490 S.E.2d 572, 575-76 (1997), the decision of the Court of Appeals reversing the directed verdict as to plaintiff Swann's claim is reversed; and the case is remanded to the Court of Appeals for further remand *283 to the Superior Court, Cumberland County, for reinstatement of the trial court's judgment.
REVERSED AND REMANDED.